La Juez Asociada Señora Rodríguez Rodríguez
emitió la opinión del Tribunal.
En esta ocasión nos corresponde determinar si en una reclamación de discrimen por razón de edad instada al am-paro de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151 (Ley Núm. 100), un reclamante despedido luego de haber cumplido los sesenta y cinco años puede recuperar una partida en concepto de daños por ingresos dejados de percibir. Resolvemos en la afirmativa.
I
El Sr. José Miguel Mestres Dosal presentó una querella sobre despido ilegal contra María del Carmen Dosal Escan-dón, su propia madre, contra el Laboratorio Clínico Román y contra el Sr. Rafael Mestres Dosal, su hermano. La que-rella se presentó al amparo del procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sees. 3118-3132). En la misma, Mestres Dosal señaló que desde el 1 de julio de 1995 laboraba bajo un contrato de trabajo sin término fijo en el Laboratorio Clínico Román, el cual pertenecía a su madre y era administrado por su hermano. Alegó que al cumplir la edad de sesenta y cinco años, su hermano Rafael le indicó que tenía que retirarse del tra-bajo y acogerse a los beneficios del Seguro Social. Tras su renuencia a acogerse al retiro, fue despedido el 31 de julio de 2003. A la fecha del despido, Mestres Dosal tenía se-senta y cinco años de edad.
*67Basado en los hechos reseñados, el querellante argüyó en la querella que fue objeto de discrimen por edad en con-travención a la Ley Núm. 100. Solicitó como remedio la reposición en el empleo y el pago del doble de los salarios dejados de recibir hasta el momento en que se le repusiera en el empleo. Reclamó también el pago de unas sumas por daños morales, vacaciones y por no disfrutar del periodo para tomar alimentos.
Luego de contestar la querella, la parte querellada pre-sentó una moción de desestimación en la que alegó, entre otras cosas, que la reclamación debía ser desestimada por contravenir la doctrina de inmunidad familiar. Se alegó también que la querella era inmeritoria, pues el quere-llante había solicitado y obtenido los beneficios del Seguro Social. Por último, se adujo que los hechos ocurrieron luego de que el querellante cumpliera sesenta y cinco años de edad, cuando éste ya había excedido la expectativa de vida útil, por lo que su reclamo sobre el pago de salarios dejados de percibir era improcedente. El querellante presentó la correspondiente oposición.
Así las cosas, el Tribunal de Primera Instancia declaró “sin lugar” la solicitud de desestimación de la parte quere-llada y convirtió el proceso en ordinario. Los querellados entonces presentaron una moción de reconsideración en la que alegaron que según Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), el empleado despedido discri-minatoriamente tiene derecho a que se le compensen los ingresos que pudiera devengar hasta los sesenta y cinco años por ser ésta la edad de retiro. Siendo así, el quere-llante, de prevalecer, sólo tendría derecho al remedio en daños, mas no al pago de salarios prospectivos o retroacti-vos por haber rebasado la edad de sesenta y cinco años.
En su oposición, el querellante adujo que los hechos que dieron lugar a Odriozola v. S. Cosmetic Dist. Corp., supra, ocurrieron cuando la Ley Núm. 100 establecía un límite de protección hasta los sesenta y cinco años de edad, límite *68que fue eliminado de la ley. En vista de lo cual, la doctrina de Odriozola no aplicaba al caso de autos.
El tribunal de instancia acogió el planteamiento de los querellados y declaró “con lugar” la moción de reconsider-ación. Con este proceder, limitó la compensación a la cual podría tener derecho el querellante, al excluir el pago de salarios dejados de percibir como daño resarcible. Incon-forme con dicha determinación, el querellante acudió ante el Tribunal de Apelaciones.
El foro apelativo, mediante resolución, se negó a expedir el auto de certiorari. Explicó en su denegatoria que, aun cuando no existe límite a la edad protegida por la Ley Núm. 100, en la generalidad de los casos resueltos, a excepción de Suro v. E.L.A., 111 D.P.R. 456 (1981), la expec-tativa de vida útil de una persona ha sido estimada en los sesenta y cinco años. Concluyó que según Odriozola v. S. Cosmetic Dist. Corp., supra, un querellante no podía recla-mar lucro cesante pretérito (back pay) ni lucro cesante fu-turo (front pay) a partir de la fecha en que cumplió la edad de sesenta y cinco años, así como tampoco tendría derecho a la reposición en el empleo. Concluyó entonces que no ha-bía errado el foro primario en su determinación.
Inconforme aún, el señor Mestres Dosal acudió ante no-sotros mediante un recurso de certiorari. Luego de que la parte recurrida presentara su oposición, el 1 de diciembre de 2006 expedimos el auto. Ambas partes han compare-cido, por lo que pasamos a resolver.
II
 La Asamblea Legislativa aprobó la Ley Núm. 100 para ofrecer una eficaz protección a los trabajadores contra diversos tipos de discrimen en el ámbito laboral. Suárez Ruiz v. Figueroa Colón, 145 D.P.R. 142, 145 (1998); Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364, 381 (2001). El estatuto prohíbe que un patrono despida, suspenda o discri-mine contra un empleado por razón de edad, raza, color, *69sexo, origen social o nacional, condición social, afiliación política, ideas políticas o religiosas, o por ser víctima de violencia doméstica, agresión sexual o acecho. Su propósito no es otro que erradicar las prácticas discriminatorias en el empleo, propiciando así mayor igualdad de oportunidades en el empleo. Mediante esta legislación, junto a otras de igual naturaleza, la Asamblea Legislativa concretizó el mandato constitucional de esencial igualdad humana en el contexto obrero-patronal.
La ley impone responsabilidad civil al patrono que incurra en una conducta discriminatoria por una suma igual al doble de los daños que el acto discriminatorio cause al empleado.(1) El estatuto no establece limitación alguna en cuanto al tipo de daño que ha de resarcirse, por lo que el empleado tiene derecho a que se le compensen tanto los daños emocionales como los económicos, incluso *70una partida por la pérdida de ingresos. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 212 (1988); Berrios v. González et al., 151 D.P.R. 327, 342 (2000).
La Ley Núm. 100 reconoce el derecho del empleado discriminado a la reposición en el empleo en aquellos casos que se estime apropiado. Así, hemos señalado que la reposición en el empleo es “el remedio preferente en casos de despido por discrimen ...”. López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857, 866 (1997). Véase S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651, 668 (2002). Por esta razón, siempre que sea posible, el empleado debe ser reinstalado en su trabajo. Este es el remedio más completo, aun cuando no siempre sea posible. S.L.G. Afanador, supra, pág. 669.
Por otro lado, la compensación por daños económicos dependerá, en gran medida, de si el empleado puede ser reinstalado a su trabajo. En tal rigor, cuando proceda la reposición en el empleo, la compensación en concepto de salarios dejados de recibir se limita a los salarios que hubiese recibido el empleado desde su despido hasta dictada la sentencia. Por el contrario, cuando la reposición no sea posible, el empleado podría ser acreedor a una compensación adicional en concepto de daños por la pérdida de ingresos futuros. López Vicil v. ITT Intermedia, Inc., supra, págs. 866-867; S.L.G. Afanador v. Roger Electric Co., Inc., supra, págs. 668-669.
Fijados los contornos generales de la Ley Núm. 100, pasemos a analizar más detenidamente la controversia que hoy nos ocupa.
III
A. La controversia ante nuestra consideración versa sobre el remedio al que tiene derecho un empleado mayor de sesenta y cinco años que ha sido despedido a causa de *71discrimen por razón de edad. Con el propósito de dilucidar la naturaleza de los remedios disponibles para un quere-llante bajo estas circunstancias, debemos comenzar exami-nando detenidamente las enmiendas que ha sufrido la Ley Núm. 100 desde su aprobación, relacionadas con la edad de las personas protegidas por el estatuto.
Esta tarea la emprendemos con el entendimiento de que en las reclamaciones de discrimen en el empleo debemos tomar en consideración los valores sociales y económicos que subyacen la legislación laboral, que no son otros sino la protección de la clase trabajadora. De esta forma, procura-mos aquella interpretación que sea más favorable para el empleado víctima de discrimen. Ello sin menospreciar, claro está, los intereses y las prerrogativas patronales que el sistema económico les reconoce a estos últimos.
B. Inicialmente, la Ley Núm. 100 prohibía el discrimen por razón de “edad avanzada” y definía “edad avanzada” como la edad comprendida entre los treinta y los sesenta y cinco años. Arts. 1 y 6 de la Ley Núm. 100, supra, 1959 Leyes de Puerto Rico 301 y 303. Con la aprobación de la Ley Núm. 37 de 7 de junio de 1977, se enmendó el estatuto para prohibir el discrimen por edad en cualquier contexto, no sólo por razón de edad avanzada. S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754, 774 (2000). A esos fines, se sustituyó la edad mínima protegida de treinta y cinco años por “la edad mínima en que legalmente se permita trabajar a los menores”. Ley Núm. 37, supra, 1977 Leyes de Puerto Rico 88. No obstante, el máximo de la edad protegida se mantuvo en sesenta y cinco años.
En 1983 se enmendó la Ley Núm. 100 nuevamente para aumentar el máximo de la edad protegida de sesenta y cinco años a setenta años. Ley Núm. 67 de 3 de junio de 1983, Leyes de Puerto Rico, págs. 150-154. La Exposición de Motivos de esta ley nos permite concluir que fueron dos las motivaciones que animaron al legislador. Por un lado, *72el reconocimiento de que el problema de discriminación de trabajadores de más edad se iba acrecentando con el trans-curso del tiempo y que cada vez eran más las reclamacio-nes de este tipo. Las empresas, haciéndose eco de una cul-tura que sublima los valores y la estética de la juventud, sistemáticamente contrataban,, promocionaban y beneficia-ban a sus empleados más jóvenes, en peijuicio de los de mayor edad. Además, con la enmienda se pretendió atem-perar nuestra legislación a las disposiciones del Age Discrimination in Employment Act (ADEA), 29 U.S.C.A. secs. 621-634, contraparte de la Ley Núm. 100 en el ámbito federal. En ese momento, la ADEA establecía los setenta años como edad límite de protección. Actualmente, la ADEA protege a personas mayores de cuarenta años de edad, sin tope alguno.(2)
Finalmente, en 1990 la Ley Núm. 100 fue objeto de en-mienda, esta vez para eliminar el tope de setenta años de la edad protegida. Ley Núm. 32 de 8 de diciembre de 1990 (1990 (Parte 2) Leyes de Puerto Rico 1524). Así, actual-mente, el Art. 6 de la Ley Núm. 100 (29 L.P.R.A. see. 151(1)), define edad como “ ‘cualquier edad desde la edad mínima en que legalmente se permita trabajar a los meno-res, de acuerdo con la ocupación o industria de que se trate, sin límite alguno’ ”. Véase Díaz v. Wyndham Hotel Corp., supra, pág. 380 esc. 25.
Con este cambio en la ley se pretendió ofrecer la más amplia protección al trabajador, eliminando la barrera artificial de edad máxima de protección. Ello propicia el empleo de las personas de más edad, utilizando como criterio las destrezas y capacidades del trabajador, y no su edad. Por otra parte, con este cambio se superan las nociones estereotipadas sobre el efecto que tiene, o puede tener, el proceso de madurez sobre las capacidades de un traba-*73jador para despeñar adecuadamente las funciones de su trabajo.(3) Este cambio de enfoque es reflejo del reconoci-miento de que, de ordinario, la edad de las personas no es un factor decisivo para determinar si un empleado está o no cualificado para realizar las labores de un empleo.(4)
Obsérvese, además, que el Art. 3 de la Ley Núm. 100 (29 L.P.R.A. see. 148) proscribe el despido de un empleado sin justa causa. “[T]odo despido discriminatorio ... es injustificado.”Díaz v. Wyndham Hotel Corp., supra, pág. 387. Véase S.L.G. Hernández-Beltrán v. TOLIC, supra, págs. 775 y 778. Por el contrario, el patrono que despida a un empleado mediando justa causa para ello no puede ser responsable de discrimen de acuerdo con la Ley Núm. 100. Díaz v. Wyndham Hotel Corp., supra, págs. 387-391; López Vicil v. ITT Intermedia, Inc., supra, pág. 863.
En términos generales, entonces, el que una persona no esté cualificada para realizar las labores de su empleo es justa causa para el despido. Con lo cual, para que se pueda concluir que un patrono ha incurrido en discrimen, el em-pleado tiene que estar “cualificado para ejercer el puesto que ocupaba”. Díaz v. Wyndham Hotel Corp., supra, pág. 390. Por lo tanto, se configura el discrimen por razón de edad cuando el patrono despide a una persona cualificada para realizar sus labores por razón de su edad.
Conforme dispone la Ley Núm. 100, la edad del empleado no es criterio de relevancia para determinar si se está o no cualificado para un empleo. De lo contrario, tendríamos que concluir que el legislador arropó con el manto de protección de la Ley Núm. 100 a un grupo de personás *74no cualificadas para desempeñar las labores de su empleo. En atención a ello resolvemos que como resultado de la eliminación de la edad máxima protegida establecida en la Ley Núm. 100, esta ley no establece una edad específica hasta la cual una persona está cualificada para trabajar.
No obstante lo anterior, los recurridos alegan que aun cuando el peticionario se encuentra dentro del grupo de personas protegidas por la Ley Núm. 100, no tiene derecho a todos los remedios que el estatuto provee. En específico, sostienen que éste no tiene derecho a la reposición en el empleo, a los salarios dejados de recibir ni a los salarios futuros que se conceden en los casos en que la reposición en el empleo no es posible por haber rebasado los sesenta y cinco años de edad. No tienen razón.
Si como hemos dicho, la Ley Núm. 100 se enmendó para ampliar su marco de protección al eliminar la edad máxima protegida en reconocimiento de que, de ordinario, la edad no es un criterio para concluir si una persona está o no cualificada para trabajar, no es razonable concluir que ello, no obstante, esa persona cualificada para trabajar no tiene derecho a todos los remedios que la ley le reconoce. Si el legislador reconoció que estas personas están aptas para trabajar, es un contrasentido limitarle los remedios disponibles. Avalar una interpretación en el sentido propuesto es de todo punto incompatible y contraria al propósito que animó la aprobación de la ley.
En atención a lo anterior, resolvemos que en una recla-mación de discrimen por edad instada de acuerdo con la Ley Núm. 100 por una persona mayor de sesenta y cinco años, probado el discrimen, el trabajador discriminado ten-drá derecho a todos los remedios que la ley reconoce —in-cluso la reposición en el empleo— y si ello no fuese posible, a una compensación en concepto de daños por la pérdida de ingresos futuros.
Nos resta ahora atender cómo se hará el cálculo de los ingresos dejados de percibir en estos casos.
*75IV
Iniciamos nuestra discusión reconociendo que la determinación de una partida de paga prospectiva con-lleva, necesariamente, cierto grado de especulación. S.L.G. Afanador v. Roger Electric Co., Inc., supra. Esta especulación, sin embargo, no es impedimento para su concesión. En S.L.G. Afanador indicamos que, en esta tarea, el foro primario debe tomar en cuenta
... si el demandante ha mitigado daños; si ha aportado evi-dencia de que, hasta la fecha de su retiro no iba [a] ser posible obtener un trabajo comparable al que tenía previo a los actos discriminatorios; y si la fecha estimada de retiro es una plausible. íd., pág. 670.
Algo similar indicamos en Odriozola v. S. Cosmetic Dist. Corp., supra, pág. 509, al señalar que “el empleado despedido discriminatoriamente por edad tiene derecho a que se le compense por ingresos futuros que pudiera devengar hasta la edad del retiro”. (Enfasis nuestro.) Al hacer estas expresiones nos apoyamos en lo resuelto por el Tribunal de Apelaciones de Estados Unidos para el Segundo Circuito en Whittlesey v. Union Carbide Corp., 742 F.2d 724 (2do Cir. 1984). Allí se dispuso que si el demandante no tenía una probabilidad real de conseguir otro empleo equiparable al que tenía, procedía la compensación por la pérdida de ingresos futuros y se concedería hasta la edad de setenta años, pues esa era la edad límite de protección según la ADEA.(5)
*76En Whittlesey v. Union Carbide Corp., supra, el tribunal de apelaciones federal utilizó los siguientes criterios para considerar si procedía la paga prospectiva: la probabilidad del empleado despedido de obtener un empleo comparable, la edad máxima de protección según la ADEA, y la política de retiro compulsorio que pudiese tener la empresa deman-dada, específicamente, la edad dispuesta para el retiro. Evaluemos estos factores a la luz de nuestro ordenamiento jurídico actual.
Como ya hemos resaltado, la Ley Núm. 100 no contiene una edad máxima de protección, por lo que dicho factor no se considerará en estos casos. Ahora bien, los otros dos factores, a saber, la probabilidad real de conseguir otro em-pleo comparable y la existencia de una política legítima de retiro obligatorio en la empresa, son factores a ponderar. Entonces, somos del criterio que para establecer la com-pensación por la pérdida de salarios futuros, los tribunales deben determinar, en primer turno, si el empleado despe-dido tiene una probabilidad real de obtener otro empleo similar y, de concluirse que no existe tal probabilidad, pro-cede vislumbrar si la entidad para la cual trabajaba man-tenía o no una política legítima de retiro obligatorio.
Cuando se determine que el empleado despedido no tiene una probabilidad real de conseguir otro empleo similar y el empleado discriminado trabajara en una entidad que mantuviera una política legítima de retiro obligatorio, la edad establecida por dicha política sería la determinante al momento de computar la compensación por la pérdida *77de ingresos futuros. Ello así, ya que alcanzada dicha edad, el empleado estaría obligado a retirarse.(6)
Nos resta determinar, entonces, cómo establecer la com-pensación por la pérdida de salarios futuros cuando no exista una política legítima de retiro obligatorio. La parte recurrida sostiene que, en éstos casos, la edad dispuesta para acogerse a los beneficios del Seguro Social es la edad definitoria. No compartimos este criterio. Nos explicamos.
Primero, aceptar la posición de los recurridos tendría el efecto de limitar la compensación de algunas personas por razón de su edad, independientemente de si están cualifi-cadas o no para realizar las labores de su empleo. Como explicamos, dicho resultado sería contrario a la clara polí-tica pública establecida en la Ley Núm. 100 cuando se eli-minó el límite de edad de las personas protegidas por la ley. Segundo, avalar este argumento es aceptar como váli-dos los estereotipos sobre la edad y sus efectos sobre el trabajador que el legislador pretendió eliminar al enmen-dar la Ley Núm. 100 en 1990. Recalcamos que el criterio rector, de acuerdo con la Ley Núm. 100, es si el trabajador está o no cualificado para desempeñar las funciones de su empleo, pues si no está cualificado, el patrono no incurre en acción discriminatoria cuando le despide.
Por lo tanto, para establecer la compensación por la pérdida de salarios que ha de recibir un empleado que no tiene una probabilidad real de conseguir otro empleo comparable, será necesario establecer la edad hasta la cual, con mayor probabilidad, dicho empleado estaría cualificado para realizar las labores de su empleo y, en efecto, las hubiese realizado de no haber sido despedido. Véase Suro v. E.L.A., supra, págs. 461-462.
Esta es una determinación que se tomará caso a caso, *78pues los factores que inciden sobre dicho asunto son múl-tiples y variados, lo que impide que se designe una edad ñja de antemano o se establezca una fórmula rígida a ser aplicada en todo caso. El estado de salud de la persona, sus hábitos de trabajo, la ocupación que ostenta o la natura-leza del trabajo que desempeña, son sólo algunos de los factores que influyen en esa determinación.
Por último, la parte recurrida nos señala que en López . Vicil v. ITT Intermedia, Inc., supra, indicamos que el pago de salarios se computa hasta los sesenta y cinco años de edad. Un examen detenido de este caso demuestra que la parte querellada nuevamente se equivoca.
En López Vicil v. ITT Intermedia, Inc., supra, nos en-frentamos a una situación en la cual el foro primario había dictado sentencia para conceder una compensación por la pérdida de ingresos futuros sin antes dilucidar si la reins-talación en el empleo era apropiada. Apoyados en Odriozola v. S. Cosmetic Dist. Corp., supra, resolvimos que para conceder una compensación por la pérdida de ingresos fu-turos hasta los sesenta y cinco años, cuando el querellante no había alcanzado dicha edad, era necesario determinar primero si éste podía ser reinstalado en su empleo.(7)
Nótese que en López Vicil v. ITT Intermedia, Inc., supra, no pasamos juicio sobre la edad hasta la que el querellante hubiese trabajado. Por lo tanto, nuestros pronunciamien-tos en este caso no estaban dirigidos a establecer la edad hasta la cual se computaría la compensación por los sala-*79rios dejados de recibir, por lo que no tienen el alcance pretendido.
A la luz del marco normativo antes expuesto, pasamos a resolver la controversia ante nuestra consideración.
V
En el caso ante nuestra consideración, el señor José Miguel Mestres Dosal fue despedido una vez cumplió sesenta y cinco años de edad. Basado en lo anterior, Mestres Dosal presentó una querella en la que alegó que fue objeto de discrimen por edad. La parte querellada argüyó que el pe-ticionario no tendría derecho a los salarios dejados de reci-bir ni a los salarios futuros que se conceden en los casos en que la reposición en el empleo no es posible por haber re-basado los sesenta y cinco años de edad al momento de su alegado despido. El Tribunal de Primera Instancia acogió dicho planteamiento y el Tribunal de Apelaciones denegó la expedición del auto de certiorari. Inconforme, el quere-llante acudió ante nosotros.
Conforme a lo discutido previamente, revocamos la de-terminación de los foros anteriores y devolvemos al foro primario para que continúen los procesos. De quedar de-mostrado que el señor Mestres Dosal fue víctima de discri-men por edad, éste tendrá derecho a todos los remedios que la ley provee. Si se determinara que la reinstalación no es posible y que el peticionario no tiene una probabilidad real de conseguir otro empleo comparable, tendrá derecho a una compensación en concepto de pérdida de ingresos fu-turos hasta el momento en el cual, con mayor probabilidad, hubiese estado cualificado y en efecto hubiese realizado las labores de su empleo de no haber sido despedido.
En virtud de lo anterior, se dictará sentencia que revoca la sentencia emitida por el Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para que continúe con los procedimientos conforme lo aquí resuelto.

*80
Se dictará sentencia de conformidad.


 A esos' efectos, la Ley Núm. 100 de 30 de junio de 1959 (Ley Núm. 100) dispone:
“Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensación, términos, categorías, condicio-nes o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades.de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelanté, raza, color, sexo, origen social o nacional, condición social, afiliación política, o ideas políticas o reli-giosas, o por ser víctima o ser percibida como víctima de violencia doméstica, agre-sión sexual o acecho del empleado o solicitante de empleo:
“(a) Incurrirá en responsabilidad civil:
“(1) Por una suma igual al doble del importe de los daños que el acto haya causado al empleado o solicitante de empleo;
“(2) o por una suma no menor de quinientos dólares ($500) ni mayor de dos mil dólares ($2,000), a discreción del tribunál, si no se pudieren determinar daños pecuniarios;
“(3) o el doble de la cantidad de los daños ocasionados si ésta fuere inferior a la suma de quinientos dólares ($500), y;
“(b) incurrirá, además, en un delito menos grave y, convicto que fuere, será castigado con multa no mayor de quinientos dólares ($500) ni mayor de dos mil dólares ($2,000), o cárcel por un término no mayor de seis meses, o ambas penas, a discreción del tribunal.
“El tribunal en la sentencia que dicte en acciones civiles interpuestas bajo las precedentes disposiciones podrá ordenar al patrono que reponga en su empleo al trabajador y que cese y desista del acto de que se trate.” Art. 1 de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146.


 “The prohibitions in this chapter shall be limited to individuals who are at least 40 years of age.” Sec. 12(a) Age Discrimination in Employment Act, 29 U.S.C.A. sec. 631(a).


 Sobre este particular, véase C.B. Craver, The Application of the Age Discrimination in Employment Act to Persons over Seventy, 58 (Núm. 1) Geo. Wash. L. Rev. 52 (1990).


 Advertimos, sin embargo, que no obstante lo reseñado, hay oficios o trabajos donde la edad de la persona puede considerarse como un requisito ocupacional bona fide para el adecuado desempeño de ese trabajo u oficio. E.g. 29 U.S.C. sec. 623(f)(1). En estos casos, la Ley Núm. 100 no ofrece particular protección porque el trabajador no estaría cualificado para desempeñarse en ese empleo.


 Específicamente, en aquel caso se indicó:
“Judge Leval was within his discretion in allowing front pay for the full period from trial until Whittlesey would reach age 70, when compulsory retirement could be imposed without violating the ADEA. ...
“In sum, we think that front pay is, in limited circumstances, an appropriate remedy under the ADEA. It serves a necessary role in making victims of discrimination whole in cases where the factfinder can reasonably predict that the plaintiff has no reasonable prospect of obtaining comparable alternative employment. Given the high level of Whittlesey’s position at Union Carbide and the few years remaining *76before he will be outside the protection of the ADEA, the award of front pay in this case did not require undue speculation, either as to the possibility of mitigation, or as to the amount he would have made at Union Carbide had he not been fired. To have denied him compensation for the losses he would otherwise suffer during those years would have been inconsistent with the act’s purposes. It would have been particularly inappropriate in a case like this one where the district court found the impossibility of reinstatement to be the fault of the employer.” (Enfasis nuestro.) Whittlesey v. Union Carbide Corp., 142, F.2d 724, 729 (2do Cir. 1984).


 No estamos resolviendo en este momento lo que constituiría una política legítima de retiro obligatorio.


 En López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857, 867 (1997), en lo pertinente, resolvimos:
“Aquí, al momento de dictarse sentencia en instancia, la supervisora de López Vicil se había retirado de la empresa. Parecería que cualquier posibilidad de fricción en el empleo, pues, había desaparecido. Como López Vicil no había cumplido aun los 65 años, el tribunal de instancia debió dilucidar si la reinstalación era apropiada. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 509-510 (1985). Como aun a la fecha de hoy restan varios años antes de que López Vicil llegue a la edad de 65, debe devolverse el caso al tribunal de instancia para que, luego de escuchar a las partes, determine si el remedio de reposición es jurídicamente posible. De ser ello así, la compensación en concepto de la pérdida económica se limitará a ingresos pasados.”